DECISION AND JUDGMENT ENTRY
This matter comes before the Court on consideration of "Respondent's [sic] Motion to Reconsider Court's July 25, 2000 Decision and Judgment Entry." On July 25, 2000, this Court issued a "Decision and Judgment Entry" in the case sub judice finding the post-release control statute, R.C. 2967.28, to be unconstitutional. On August 3, 2000, the Supreme Court of Ohio issued its decision in Woods v. Telb (2000), 89 Ohio St.3d ___, 2000 Ohio LEXIS 1856, finding that R.C. 2967.28 is constitutional. Accordingly, we find good cause to reconsider our July 25th judgment.
Based on the Supreme Court's decision that R.C. 2967.28 is constitutional, we likewise find the statute to be constitutional and reverse our July 25th judgment. Accordingly, relator's petition for habeas corpus is denied.
 JUDGMENT ENTRY
Relator's petition for a writ of habeas corpus is denied. The costs of this action are taxed to relator. This Decision and Judgment Entry constitutes a FINAL APPEALABLE ORDER pursuant to R.C. 2505.02. The date for filing an appeal commences with the filing of this judgment.
Harsha, J., and Evans, J., Concur.
______________ Roger L. Kline Presiding Judge